1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA
10                                             ***
11   RICHARD NICHOLSON,                             Case No. 3:16-cv-00486-MMD-WGC
12                                    Petitioner,                  ORDER
            v.
13
     RENEE BAKER, et al.,
14
                                  Respondents.
15

16         Respondents’ motion for enlargement of time (ECF No. 43) is granted.

17   Respondents will have until May 28, 2019, to file a response to the amended petition for

18   writ of habeas corpus in this case.

19         DATED THIS 3rd day of May 2019.
20

21                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25
26

27

28
